



Exhibit 10.1


AMENDMENT NO. 5
TO
EMPLOYMENT AGREEMENT
AMENDMENT, dated February 15, 2017 (“Amendment”), made to the Employment
Agreement dated as of March 31, 2008, as amended by Amendment No. 1 thereto
effective as of December 31, 2008, Amendment No. 2 thereto effective as of
December 16, 2009, Amendment No. 3 thereto effective as of March 1, 2011, and
Amendment No. 4 thereto effective as of March 28, 2014 (together, the
“Employment Agreement”), by and between Wyndham Worldwide Corporation, a
Delaware corporation (the “Company”), and Geoff Ballotti (the “Executive”).
WHEREAS, the Company and the Executive have previously entered into the
Employment Agreement and desire to amend the Employment Agreement as set forth
below.
NOW, THEREFORE, effective as of the date first written above, the Employment
Agreement is hereby amended as follows:
1.The first sentence of Section II of the Employment Agreement is hereby amended
in its entirety and replaced with the following:
The period of the Executive’s employment under this Agreement (the “Period of
Employment”) shall begin on the Effective Date and shall end on March 31, 2020,
subject to earlier termination as provided in this Agreement.
2.Section VII(f) of the Employment Agreement is hereby amended by adding the
following sentence to the end thereof:


Nothing in this Agreement is intended to or will be used in any way to limit the
Executive’s rights to communicate with a government agency, as provided for,
protected under or warranted by applicable law.


3.From and after the date hereof, all references to the Employment Agreement
shall mean the Employment Agreement as amended hereby. Except as expressly
amended hereby, the Employment Agreement shall remain in full force and effect,
and is hereby ratified and confirmed.
[Signature Page Follows.]


1



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed
this 15th day of February 2017.
EXECUTIVE
/s/ Geoff Ballotti                        
Geoff Ballotti
WYNDHAM WORLDWIDE CORPORATION
By:/s/ Mary Falvey                        
Name: Mary Falvey
Title: Executive Vice President




2

